Citation Nr: 0618880	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  96-31 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by night sweats, chronic fatigue, and joint pain, 
claimed as an undiagnosed illness resulting from service in 
the Persian Gulf War.

2.  Entitlement to a disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD) from 
September 15, 1994, to July 26, 2000, and in excess of 
50 percent effective July 26, 2000.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty for training from June to 
July 1982, and active duty from November 1990 to June 1991.  
He served in the Southwest Theater of Operations from 
November 1990 to May 1991.

These matters come to the Board of Veterans' Appeals (Board) 
from a May 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that rating decision 
the RO denied service connection for night sweats, chronic 
tiredness, and joint pains in the legs.  In an October 2002 
rating decision the RO effectuated the Board's September 2002 
grant of service connection for PTSD by assigning a 
30 percent rating for the disorder, effective September 15, 
1994.  The veteran perfected appeals of the denial of service 
connection, and the rating assigned for PTSD.

In a July 2003 rating decision the RO increased the rating 
for PTSD from 30 to 50 percent, effective July 26, 2000.  The 
veteran contends that he is entitled to a 70 percent rating 
effective in September 1994.  The Board finds, therefore, 
that this issue remains in contention.


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates 
that the veteran's night sweats and chronic fatigue are 
manifestations of the service-connected PTSD, not an 
undiagnosed illness resulting from his service in the Persian 
Gulf War.

2.  The preponderance of the probative evidence indicates 
that the veteran's complaint of pain in the elbows and knees 
has been diagnosed as tendonitis and arthritis, which are not 
related to an in-service disease or injury, including his 
service in the Persian Gulf War.

3.  For the period of September 15, 1994, to July 26, 2000, 
the symptoms of PTSD resulted in no more than definite social 
and occupational impairment, and no more than occasional 
decrease in work efficiency and intermittent periods of the 
inability to perform occupational tasks.

4.  Effective July 26, 2000, the symptoms of PTSD resulted in 
no more than occupational and social impairment with reduced 
reliability and productivity.


CONCLUSIONS OF LAW

1.  A separate disability manifested by night sweats, chronic 
fatigue, and joint pain was not incurred in or aggravated by 
active service, nor may such a disability be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(2005).

2.  The criteria for a disability rating for PTSD in excess 
of 30 percent from September 15, 1994, to July 26, 2000, and 
in excess of 50 percent effective July 26, 2000, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1994); 38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Service Connection

In his September 1994 application the veteran claimed 
entitlement to service connection for night sweats, chronic 
tiredness, and joint pain in both legs, primarily the left 
knee.  He did not then indicate on what basis he was seeking 
service connection for those complaints.  During November 
1994 VA examinations he reported having night sweats, pain 
and stiffness in the left knee, and feeling tired after a 
long day's work since 1991.  He later indicated that the 
symptoms began about two weeks after he returned from the 
Persian Gulf War, and that it was his belief that the 
problems arose from environmental hazards that he was exposed 
to in the Persian Gulf.
Laws and Regulations

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 
10 percent or more prior to December 31, 2006.  Compensation 
is payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome; or any 
diagnosed illness found by VA to warrant a presumption of 
service connection.  Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia theater of operations.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2005).
Analysis

The veteran underwent a VA Gulf War Syndrome protocol 
examination in September 1994, which did not result in the 
finding that he had any undiagnosed illness resulting from 
service in the Persian Gulf War.  Regarding the complaint of 
night sweats, the medical evidence beginning with a January 
1995 VA psychiatric examination indicates that the night 
sweats are associated with nightmares and chronic sleep 
disturbance due to PTSD.  During an April 2000 VA psychiatric 
examination the veteran reported that he frequently awoke in 
a sweat after having had a nightmare about his war-time 
experiences.  In a June 2001 statement he asserted that his 
night sweats were "directly associated" with his PTSD.  He 
has undergone numerous psychiatric and medical examinations, 
none of which resulted in the finding that the night sweats 
were manifestations of any disorder other than PTSD.  Because 
the medical evidence shows that the symptom of night sweats 
is due to an established clinical diagnosis, the Board finds 
that the night sweats do not represent an undiagnosed illness 
resulting from service in the Persian Gulf War.

Regarding the complaint of chronic fatigue, the Gulf War 
Syndrome protocol examination in September 1994 did not 
result in a finding that the veteran's complaint of fatigue 
constituted an undiagnosed illness.  During the November 1994 
examination he stated that he did not have the symptom when 
he was on vacation, and that he had not had to miss work 
because of it.  Based on the results of the examination, the 
examiner found no evidence of chronic fatigue.  In 
conjunction with an April 2000 examination the veteran 
reported a seven to eight-year history of fatigue, in that he 
was exhausted after working all day.  The examiner noted that 
the veteran worked all day delivering beer, and found that 
although he had complained of fatigue, the examination was 
normal.

The medical evidence shows that the veteran suffers from a 
chronic sleep disturbance due to PTSD.  He has reported 
periods of being unable to sleep more than one to two hours a 
night.  He often takes naps during the day, because he finds 
it easier to sleep during the day.  Given his chronic sleep 
disturbance due to PTSD, the Board finds that the most 
logical conclusion is that his fatigue is a result of the 
inability to obtain adequate sleep.  VA regulations provide 
that a medical assessment of disability due to chronic 
fatigue is applicable only if all other clinical conditions 
that may produce similar symptoms are excluded.  See 
38 C.F.R. § 4.88a (2005).  Although not directly applicable 
to claims based on undiagnosed illnesses, the regulation 
nonetheless provides guidance in evaluating the existence of 
a qualifying chronic disability.  Because the evidence 
indicates that the veteran's complaint of fatigue is 
attributable to a known clinical diagnosis, that being PTSD, 
the Board finds that the complaint of fatigue does not 
constitute an undiagnosed illness resulting from service in 
the Persian Gulf War.

Regarding the complaint of joint pain, the evidence shows 
that the veteran has reported experiencing pain primarily in 
the bilateral elbows and knees.  The Gulf War Syndrome 
protocol examination in September 1994 and VA medical 
examinations of the joints in November 1994 and August 1997 
resulted in no objective indications of disability in the 
joints.  On examination in April 2000 the examiner found no 
objective indications of disability in the knees, but 
diagnosed the tenderness to palpation in the elbows as 
bilateral tendonitis.

The veteran presented private treatment records dated in 
October 1991 showing that he then complained of pain in the 
left knee due to trauma that was not further described.  In 
December 1998 and July 1999 he again complained of knee pain, 
but no clinical findings or diagnosis was shown.  A magnetic 
resonance image (MRI) of the right knee in July 1999 revealed 
a bone contusion, a lateral meniscus tear, and a collateral 
ligament strain.  A diagnosis of severe arthritis in the 
right knee was entered in November 2000, for which the 
veteran underwent knee surgery between November 2000 and 
February 2001.  VA treatment records document ongoing 
treatment for bilateral knee and elbow pain beginning in 
April 2001, which was diagnosed as degenerative joint 
disease.

Service connection for a disability cannot be established 
under the presumptive provisions applicable to veterans of 
the Persian Gulf War if the disability is attributed to a 
known clinical diagnosis.  The medical evidence shows that 
the veteran's complaint of knee and elbow pain has been 
diagnosed as degenerative joint disease.  For that reason 
service connection for joint pain as an undiagnosed illness 
is not warranted.  Furthermore, the evidence does not show 
that the disability became manifest to a degree of 10 percent 
or more within a year of the veteran's separation from 
service to warrant service connection as a chronic disease.  
See 38 C.F.R. §§ 3.307, 3.309 (2005).  In addition, the 
medical evidence does not show that the degenerative joint 
disease is related to an in-service injury to warrant a grant 
of service connection based on direct incurrence.  See 
38 C.F.R. § 3.303 (2005).  The Board finds, therefore, that 
the criteria for a grant of service connection for 
degenerative joint disease of the elbows and knees, claimed 
as joint pain, are not met.

In summary, the evidence shows that the veteran's complaints 
of night sweats and fatigue are manifestations of PTSD, for 
which service connection has been established.  The evidence 
also shows that his complaint of joint pain is attributed to 
a known clinical diagnosis that is unrelated to military 
service.  For these reasons the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a disability manifested 
by night sweats, chronic fatigue, and joint pain.
Evaluation of PTSD

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in October 
2002.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).
Rating Prior to July 26, 2000

With the grant of service connection in October 2002, the RO 
assigned a 30 percent rating effective with the date of claim 
of September 15, 1994.  That rating was in effect until July 
26, 2000, when the RO increased the rating to 50 percent.  
The veteran contends that he is entitled to a higher rating 
from September 1994 to July 2000.

Subsequent to the claim for service connection, the 
regulations pertaining to the evaluation of psychiatric 
disorders were revised effective November 7, 1996.  See 
Schedule for Rating Disabilities; Mental Disorders, 61 Fed. 
Reg. 52,695 (1996) (codified at 38 C.F.R. §§ 4.125-4.130 
(2005)).  According to the rating criteria in effect prior to 
November 1996, Diagnostic Code 9411 provided a 50 percent 
rating if the ability to establish and maintain effective or 
favorable relationships with people was considerably 
impaired, and the psychoneurotic symptoms were of such 
severity and persistence that there was considerable 
impairment in the ability to obtain or retain employment.  
38 C.F.R. § 4.132 (1994).  

The evidence shows that the veteran has had a psychiatric 
disability due to PTSD since September 1994.  He has received 
intermittent treatment from the Vet Center and the VA Mental 
Health Clinic.  A review of that evidence and his hearing 
testimony reveals that the severity of the disability did not 
constitute considerable impairment in the ability to 
establish and maintain effective or favorable relationships 
or to obtain or retain employment.

The evidence shows that due to PTSD the veteran suffered a 
chronic sleep disturbance due to nightmares, intrusive 
thoughts about the Persian Gulf War, anxiety, depression, 
irritability, difficulty controlling his temper, and 
intolerance of crowds of people.  He has, however, been 
consistently employed on a full-time basis since 1990.  He 
has worked for two beer distributors delivering beer, as a 
supervisor, and as a beer salesman.  Although he asked to be 
removed from the supervisory position in March 1995 because 
he did not like the additional stress, he was returned to his 
previous position driving a truck and delivering beer.  He 
reported having been reprimanded multiple times due to verbal 
altercations with coworkers and customers, but has been able 
to control his temper sufficiently to maintain his employment 
and, at one time, to be promoted to the supervisory position.  

He reported in August 1995 that he had had physical 
altercations with two individuals who were trying to steel 
beer from his truck, but he has no history of any legal 
difficulties.  He changed jobs in August 1995 to a position 
with a higher salary and more benefits, indicating that his 
problems with anger control did not adversely affect his 
employability.  His therapist at the Vet Center found in 
December 1995 that, although he manifested symptoms of PTSD, 
he was functioning "fairly well."  In October 1996 he 
reported having been physically assaultive to his wife, but 
denied having any problems related to his employment.

The evidence also shows that although he had difficulty 
maintaining his marriage, he participated in multiple hobbies 
and social activities.  He reported playing basketball 
several times a week, engaged in other sports activities, was 
active in his church, and attended his children's sports 
activities.  He and his wife visited restaurants, and he went 
shopping.  In June 1999 he described for his Vet Center 
therapist all of the activities he had participated in on the 
Memorial Day weekend, and in January 2000 the therapist found 
that he was "doing well."

Given the level of occupational and social functioning 
documented in the evidence, the Board finds that the 
impairment due to PTSD is no more than definite, which is the 
criteria for a 30 percent rating.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1994).  The Board has determined, 
therefore, that the criteria for a rating in excess of 
30 percent based on the original rating criteria have not 
been met since the claim for service connection was 
initiated.  See Fenderson, 12 Vet. App. at 126-27.

The General Rating Formula for Mental Disorders that became 
effective in November 1996 specifies that a 50 percent rating 
applies if the mental disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

A review of the evidence reveals that the impairment due to 
PTSD did not result in reduced reliability and productivity, 
with symptoms comparable to those shown for a 50 percent 
rating, prior to July 2000.  When evaluating the level of 
disability from a mental disorder the extent of social 
impairment should be considered, but the rating cannot be 
based solely on social impairment.  See 38 C.F.R. § 4.126 
(2005).  The evidence shows that the veteran's irritability 
causes difficulty in maintaining social relationships, but 
has not had sufficient impact on his occupational functioning 
to warrant a 50 percent rating.

The evidence dated after November 1996 shows that although he 
continued to experience a chronic sleep disturbance due to 
nightmares, depression with crying spells, intrusive 
thoughts, and chronic irritability, he continued to maintain 
regular, full-time employment with the same employer without 
evidence of significant impact of his irritability on his 
reliability or productivity.  He continued to have marital 
problems, and in conjunction with a July 1997 psychiatric 
examination reported having had a verbal altercation with his 
mailman.  Although he stated that he was uncomfortable in 
large crowds, he continued to attend his children's ball 
games and church, and went to restaurants and stores without 
difficulty.  He then worked for another beer distributor and 
had had no problems on the job because he could avoid dealing 
with people.

He received intermittent treatment from the Vet Center and 
the VA Mental Health Clinic, and his therapists found that he 
failed to comply with his medication regimen or to follow-
through with recommended treatment.  He reported being 
abusive to his wife, but did not recognize this as 
inappropriate behavior.  He and his wife separated and 
eventually divorced, but he established a relationship with 
another woman (whom he met at a festival) while he was 
separated from his wife.  During a September 1999 examination 
he reported having had an altercation with a customer a few 
days previously, resulting in the police being called, but 
this apparently had no affect on his employment and did not 
result in any legal problems.  In December 1999 he told his 
therapist that he had struck his son's friend because he did 
not like the way he was ringing the doorbell.  

When evaluated again in February 2000 he described how he 
enjoyed playing basketball, taking care of his new car, and 
attending church.  His therapist at the Vet Center found in 
February 2000 that the symptoms of PTSD did not cause any 
significant impact on his employment.  He reported during an 
April 2000 psychiatric examination that, although he was 
depressed, could not sleep, and avoided large crowds, he 
continued to go to restaurants and to shop.  He did state 
that when in a restaurant he sat close to the door, and tried 
to get in and out of stores quickly.  He also reported that 
he had been "kicked out" of some stops on his beer delivery 
route due to his temper, but he was apparently able to 
maintain his employment status in spite of those events.  

The examiner in April 2000 provided a global assessment of 
functioning (GAF) score of 50, which represents serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996).  That assessment was not, however, supported 
by clinical findings showing that the impairment of social 
and occupational functioning was that severe.  For that 
reason the GAF score is not probative of a higher rating.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board 
is not required to accept a medical opinion that is based on 
medical history and unsupported by clinical findings).  The 
examinations in July 1997 and September 1999 resulted in GAF 
scores of 55, which is indicative of moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), citing the Diagnostic and Statistical Manual for 
Mental Disorders (4th ed. 1994) (DSM-IV).  

The evidence prior to July 2000 shows that although the 
veteran sometimes presented a flattened affect, his speech 
was normal, he did not have panic attacks, there was no 
difficulty in understanding complex commands, his memory was 
intact, and that he did not demonstrate impaired judgment or 
abstract thinking.  He did show disturbances of motivation 
and mood, in that he was depressed, but the evidence does not 
indicate that the level of severity was in excess of that 
contemplated by the 30 percent rating.  The criteria for a 
30 percent rating include a depressed mood.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).  Although he reported 
having difficulty controlling his temper, and having had 
verbal and sometimes physical altercations at work, those 
occurrences are not shown to have had any impact on his 
occupational functioning.  The Board finds, therefore, that 
the criteria for a rating in excess of 30 percent prior to 
July 26, 2000, based on the revised rating criteria, were not 
met at any time during the applicable time frame.  Fenderson, 
12 Vet. App. at 126-27.  

Because the criteria for a rating in excess of 30 percent 
were not met based on the original and revised rating 
criteria, the preponderance of the evidence is against the 
appeal to establish entitlement to a disability rating for 
PTSD in excess of 30 percent from September 15, 1994, to July 
26, 2000.
Rating Effective July 26, 2000

In the July 2003 rating decision the RO increased the rating 
for PTSD from 30 to 50 percent effective July 26, 2000.  The 
basis for that increased rating was the assignment of a GAF 
score of 41 on that date by the psychiatric pharmacist in the 
Mental Health Clinic.  A GAF score of 41 represents serious 
symptoms, or serious impairment in social or occupational 
functioning.  Richard, 9 Vet. App. at 267.  

The veteran contends that he is entitled to a disability 
rating of 70 percent.  A review of his treatment records and 
hearing testimony indicates that, although he received 
intermittent psychiatric treatment, the degree of 
occupational and social impairment due to PTSD does not 
warrant a rating in excess of the 50 percent rating that has 
been assigned.

In accordance with Diagnostic Code 9411, a 70 percent 
disability rating applies if the mental disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).

The treatment records beginning in July 2000 show that the 
veteran continued to complain primarily of increased anger, 
irritability, and sleep disturbance due to nightmares.  A 
social worker in April 2001 found that he demonstrated good 
social skills.  He remarried in November 2001, and continued 
to have good relationships with his adult children.  Although 
he testified in February 2004 that he had no social 
activities, the evidence shows that he played basketball, 
went to restaurants and shopping, was active in his church, 
and went on vacations and weekend trips with his wife.  He 
has stated that he does not like being in crowds, but in 
August 2003 he stated that he was willing to tolerate the 
crowds in order to attend activities that he enjoyed, such as 
sporting events and church.  He and his wife started marriage 
counseling in January 2005, when he reported that he 
considered himself a "people person."  He stated that he 
was able to function at work as a beer salesman, but had a 
"mean streak" when he was at home.  He had recently 
attended the funeral of a friend from Desert Storm, and was 
glad to be reunited with his old friends.  

He reported in August 2000 that he had not gotten a 
supervisory job because of his anger, but he continued to be 
fully employed.  He went into work early in order to avoid 
his coworkers, but continued to be regularly employed on a 
full-time basis as a beer salesman, which he has done since 
returning from the Persian Gulf.  He served in the National 
Guard until 2004.  His unit was activated in February 2003, 
but he was apparently not recalled to active duty due to his 
PTSD.  

He reported having suicidal ideation beginning in September 
2003, but on examination he was friendly and did not appear 
to be depressed.  Multiple examinations showed no more than 
moderate depression, and that his speech was normal, with no 
evidence of disorientation or neglect of personal appearance 
and hygiene.  Repeated testing showed him to be oriented in 
all spheres and he was consistently well groomed.  

Although he reported feeling depressed beginning in April 
2001, the evidence does not show that the depression affected 
the ability to function independently, appropriately, and 
effectively.  When evaluated in the Mental Health Clinic in 
April 2001 the social worker found that he was independent in 
all activities of daily living.  When seen in the Mental 
Health Clinic in July 2004 he complained of depression, but 
the psychiatrist found that he appeared cheerful.  He 
reported in September 2004 that his symptoms had improved 
significantly with additional medication.  Although he stated 
that he continued to have suicidal ideations about once a 
week, on examination the psychiatrist found that he appeared 
happy and that he was functioning quite well, regardless of 
his reported symptoms.

In August 2003 he denied experiencing any panic attacks.  
Although he stated during the February 2004 hearing that he 
had panic attacks, he described the "panic attacks" as 
snapping at people.  The medical evidence does not reflect 
any findings assessed as actual panic attacks.

The evidence shows that he was very irritable and apparently 
became verbally abusive, which could constitute impaired 
impulse control.  The evidence does not show, however, that 
his angry outbursts resulted in periods of violence 
subsequent to July 2000, which is applicable for a 70 percent 
rating.  The evidence indicates that his irritability has 
caused problems in the work environment, in that he has been 
reprimanded for inappropriate behavior with customers and 
coworkers.  The evidence also indicates, however, that he is 
generally able to control his irritability.  The VA treatment 
records show that in August 2003 he stated that he and his 
wife generally got along, and that his symptoms would improve 
when he returned to work following a motor vehicle accident.  
He had a good relationship with his adult children, had not 
had any problems with his employment because he was able to 
avoid his coworkers, and had a good support system.  He 
testified in February 2004 that he was able to control his 
interactions with coworkers by going into work early, 
indicating that he has been successful in adapting to 
stressful circumstances.

During an April 2005 VA psychiatric examination he reported 
being upset all the time and having suicidal ideation.  He 
also denied engaging in any social activities, and stated 
that he and his spouse were having "major problems."  He 
testified in April 2006 that he was always depressed and 
suicidal and that he had nightmares almost every night.  He 
stated that he had almost been fired the previous year, and 
denied that his symptoms had improved any since he returned 
from the Persian Gulf.  He continued to work as a beer 
salesman, but tried to avoid his coworkers as much as 
possible.  He stated that he was able to control his 
irritability while at work, but not with his family when he 
got home.

The veteran's report during the VA examination and his 
hearing testimony are contradicted by his VA treatment 
records.  Those records show that in March 2005 he reported 
having suicidal ideation, but his psychiatrist found on 
examination that he was in a good mood, and that his affect 
was "jovial, light spirited, no blunted affect."  The 
psychiatrist also found that his symptoms had improved with a 
change in medication, that he "generally appears well," and 
that he was apparently able to compensate socially for his 
psychiatric problems.  

In May 2005 the psychiatrist found that the symptoms of 
hyperarousal, hypervigilance, and increased irritability had 
improved with medication, and noted that the veteran's wife 
had reported significant improvement in his mood.  The 
veteran was then able to sleep six to seven hours a night, 
and the medication had improved his anger management.  He 
continued to have occasional suicidal ideation, but had no 
plan or intent and would not contemplate suicide due to his 
family and religion.  He stated that he enjoyed his job and 
being active in his church, and was overall happy with his 
life.  On examination he was very pleasant, well dressed, and 
in a good mood.  His affect was happy, full range, and 
congruent with his stated mood.  The psychiatrist found that 
he appeared well, healthy, and happy; that he was doing well 
at work; and that he enjoyed helping other men in his 
church's men's ministry.  

The Board finds that the evidence of symptomatology 
documented in the treatment records is more probative than 
that reported by the veteran for the purpose of increasing 
his disability compensation.  The veteran is more likely to 
give an accurate description of his symptoms in the context 
of therapy, rather than in the context of pursuing his claim 
for compensation benefits.  For that reason his description 
of the severity of his psychiatric symptoms as shown in the 
April 2005 examination and hearing testimony is not credible.  
See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) 
(the Board is entitled to discount the weight, credibility, 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  The evidence does not show, therefore, that the 
veteran lacks the ability to establish and maintain effective 
relationships.

The VA treatment records and report of the April 2005 VA 
examination indicate that the medical care providers 
evaluated the severity of the veteran's psychiatric symptoms 
by assigning GAF scores that ranged from 41 to 52.  A GAF 
score of 41 represents serious symptoms, or any serious 
impairment in social or occupational functioning.  Richard, 9 
Vet. App. at 267.  The clinical findings documented in the 
records do not show, however, that the impairment of the 
veteran's social and occupational functioning rose to that 
level of severity, as described above.  Because the GAF 
scores are not supported by clinical findings, they are not 
probative of the actual severity of the psychiatric 
impairment.  Godfrey, 8 Vet. App. at 121.

In summary, the evidence does not show that the 
manifestations of PTSD have resulted in deficiencies in most 
areas due to such symptoms as: obsessional rituals; abnormal 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control with periods of 
violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.  The Board finds, therefore, that the criteria 
for a disability rating in excess of 50 percent have not been 
met since July 2000.  Fenderson, 12 Vet. App. at 126-27.  For 
that reason the preponderance of the evidence is against the 
appeal to establish entitlement to a disability rating for 
PTSD in excess of 50 percent effective July 26, 2000.
Development of the Claims

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claims, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection and higher ratings for PTSD in September 
2003, January 2005, and April 2006.  In those notices the RO 
also informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  In 
addition, the RO informed him of the evidence needed to 
assign a rating and effective date in the event that service 
connection was established for the disorder claimed as an 
undiagnosed illness.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Board finds, therefore, that VA 
has fulfilled its duty to inform the veteran of the evidence 
he was responsible for submitting, and what evidence VA would 
obtain in order to substantiate his claims.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); 38 C.F.R. § 3.159(b) (2005).

Although the notices were sent following the decision on 
appeal, the delay in issuing the notice was not prejudicial 
to the veteran.  The delay did not affect the essential 
fairness of the adjudication, because the RO re-adjudicated 
the claims, based on all the evidence of record, after the 
notices were sent.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
April 5, 2006).  

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claims, the RO has obtained the VA 
treatment records he identified, and provided him VA 
examinations in November 1994, January 1995, July and August 
1997, September 1999, April 2000, and April 2005.  All 
development requested in the Board's remands was fulfilled.  
The veteran reported having received treatment from a private 
therapist.  The RO requested the records of that treatment 
twice, but the therapist did not respond.  The RO informed 
the veteran that his therapist had not provided the requested 
records, and he indicated in response that the therapist 
would not provide the records to him.  In a January 2005 
statement he stated that he had no additional evidence to 
submit.  The Board finds that all data that is relevant and 
available has been obtained for determining the merits of his 
claims and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his 
claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).















(continued on next page)

ORDER

The claim of entitlement to service connection for a 
disability manifested by night sweats, chronic fatigue, and 
joint pain is denied.

The appeal to establish entitlement to a disability rating in 
excess of 30 percent for September 15, 1994, to July 26, 
2000, and in excess of 50 percent effective July 26, 2000, is 
denied.




			
	Constance B. Tobias	Anna M. Bryant
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
J. E. Day 
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


